Title: From George Washington to Colonel Hugh Hughes, 15 May 1777
From: Washington, George
To: Hughes, Hugh



Sir
Head Quarters Morris Town 15th May 1777.

General Mifflin informs me that he has ordered Mr Chase Assistant Quarter Master General at Boston to send forward all the Tents which were stored at Boston or portsmouth to you, and desires that I will give you directions as to the distribution of them. You will know with certainty what number will be wanting for the Troops that are not barracked at Peeks Kill and the Forts. I cannot conceive that any great number can be wanting at Tionderoga, as the Garrison at that post will mostly lay in Barracks, which I am told are capable of containing between three and four thousand men.
I have wrote to General Gates, and have let him know, how much our late loss at Danbury has disappointed us in the Article of Tents, and have recommended it to him, (as his Garrison will be intirely stationary) to endeavour to barrack or built Huts for the whole. But if any Tents are really necessary, to draw as sparingly as possible. He will let you know his wants; But you must take care, at all events to reserve as many as will be sufficient for the men that are not in Barracks with you. If any remain, after keeping what are necessary at Peeks Kill, and supplying Genl Gates, they must be sent to such place as shall be deemed most secure. I am Sir &ca

G. Washington

